COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-13-00376-CV


RUEBEN MENDOZA                                                     APPELLANT

                                         V.

FORT WORTH HOUSING                                                  APPELLEES
AUTHORITY AND AMERITEX
SECURITY


                                     ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Motion to Dismiss in 2nd Court of

Appeals.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: November 21, 2013



      1
       See Tex. R. App. P. 47.4.